DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	On 12/10/2020, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ 12/10/2020 response has been entered.
Summary of Response
3.	The 12/10/2020 response includes: (a) claim 22 is new; (b) claims 1-2, 7, 9 and 13 are currently amended; (c) claims 4 and 16-21 are previously presented; (d) claims 3, 6, 8, 10-11 and 14-15 are original; (e) claims 5 and 12 are canceled; and (f) the grounds for rejection set forth in the 10/07/2020 office action are traversed.  Claims 1-4, 6-11 and 13-22 are currently pending and an office action follows.
Response to Arguments
4.	Applicant’s arguments file 12/10/2020 with respect to the rejection of applicant’s outstanding claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the previously-cited U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. to teach the following newly added limitations: (i) claim 1 - “project an indication of which objects on the touch sensitive surface were detected”; (ii) claim 7 - “projecting an autodetection indicator around each object on the surface which has been detected”; and (iii) claim 13 – “a projector to project an autodetection indicator around each object on the touch sensitive mat which has been detected”.
	While applicant argues for claim 1 that Ancona does not teach projecting the physical object onto the surface (12/10/2020 response p 9), this claim only requires the projection of an indicator of which objects on the touch sensitive surface were detected.  Morris discloses displaying an outline around each detected object (see e.g., FIGs. 7-8: 260; ¶¶0086-0087, 0089).  Thus, as explained below Ancona’s disclosure of detecting at least one object (e.g., a totem or a physical keyboard) and carrying out an input based on a user’s manipulating the at least one object is modified by Morris teaching of displaying an outline around each detected object.
	Moreover, Ancona discloses a camera to create an image to sense a user’s manipulation of at least one object (see e.g., ¶0058).
	As to independent claim 7, Morris’ discloses “projecting an autodetection indicator around each object on the surface which has been detected” (See e.g., FIGs. 7-8: 260; ¶¶0086-0087, 0089).
	As to independent claim 13 and its dependent claims 14-15 and 20-22, they would be allowed if the below objections to claims 13-15 and 20-22 are overcome, as well as the rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).	As to dependent claim 2, previously-cited prior art reference U.S. Patent Pub. No. 2018/0121076 A1 to Hamada et al. is cited below as teaching this claim’s new 
	As to claim 16, applicant’s remarks (12/10/2020 response p 15) are moot in view of the teachings of new prior art reference U.S. Patent Pub. No. 2017/0018120 A1 to Li et al.
	As to claims 18 and 21, applicant’s remarks (12/10/2020 response p 15-16) are moot in view of the current status of these claims.
	As to claim 3, it is rejected based on U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. in view of U.S. Patent Pub. No. 2018/0121076 A1 to Hamada et al. (“Hamada”) in view of U.S. Patent Pub. No. 2014/0325435 A1 to Jung et al. (“Jung”).
As to claim 11, applicant argues that Morris does not teach or suggest “identifying an undetected object” (12/10/2020 response p 16-17).  Examiner cited Morris for the teaching of allowing a user to draw an outline around an object to identify a location of an object (see e.g., ¶¶0054-0055).  KII discloses the teaching of an undetected object(52d)(FIG. 10B; ¶¶0123-0125).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ancona, Morris and Short with KII to provide a user with feedback that one of multiple objects has failed to be scanned so that a user may designate its location by outlining it.
As to claim 4, applicant argues that Anderson does not teach assignment of actions to an object (12/10/2020 response p 12).  Examiner did not need to rely on Anderson for this teaching because Morris discloses it.  Thus, Morris discloses a menu(Credit Card1, Credit Card2, Debit Card)(FIG. 5; ¶0084) displays a number of 
As to claim 22, it is potentially allowable as stated above.
Claim Objection
5.	Claims 1-4, 6, 13-15 and 20-22 are objected to because of the following informalities:  
	Claim 1 at line 4 needs to be changed from “creates an image” to “create and image” to be grammatically correct.  Appropriate correction is needed.  This objection applies to claims 2-4 and 6 that depend upon claim 1.
	Claim 13 at line 15 needs to be changed from “the user” to “a user” to correct a lack of antecedent basis issue.  Appropriate correction is needed.  This objection applies to claims 14-15 and 20-22 that depend upon claim 13.
	Claim 14 at line 2 needs to be changed from “the position” to “a position”.  It is noted that while claim 13 at line 5 needs to be changed from “at least one object positioned” to “at least one object positioned at a position”.  This would also provide antecedent basis for “the position” at line 4 of claim 14 and at lines 2 and 4-5 of claim 15.  Appropriate correction is needed.  This objection applies to claims 15 and 21 that depend upon claim 14.
Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, it is indefinite as to what applicant is attempting to claim by the following limitations: “wherein an action is suggestion is selected based on a shape of an object”.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As to claim 1, an embodiment of Ancona discloses an input device(10)(FIG. 1; ¶¶0057-0058), comprising:
a touch sensitive surface(38)(FIG. 1; ¶¶0058-0059 – capacitive touch sensing mat 38 may have images projected onto it via a projector 36); and
	a camera(46)(FIG. 1; ¶0058) to scan the touch sensitive surface(38)(FIG. 1; ¶0058) and creates an image (¶0058); and 
a processor(12 or 12 and 22)(FIG. 1; ¶¶0057-0058 – CPU 12 executes operating system 18 to coordinate the operations of input device 10 including running applications 20 that display information to an end user.  Chipset 22 includes or interfaces with graphics system 26 to process visual information to be displayed) to: project an image on the touch sensitive surface(38)(FIG. 1; ¶¶0057-0059 – capacitive touch sensing mat 38 may have images projected onto it via a projector 36).
	The embodiment of Ancona does not expressly disclose and a camera to scan the touch sensitive surface with at least one object on the touch sensitive surface; and a processor to: map the at least one object to a location on the touch sensitive surface; project an indication of which objects on the touch sensitive surface were detected; and assign an input action to the at least one object, wherein the touch sensitive surface detects input when the at least one object is touched.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Other embodiments of Ancona disclose and a camera(46)(FIGs. 16, 29; ¶¶0079-0080, 0100) to scan the touch sensitive surface(38)(FIGs. 16, 29; ¶¶0076, 0079, 0102, 0107 – camera 46 detects visible light that may be enhanced by infrared light emitted by infrared emitter 40 to aid capacitive sensing mat 38 in the detection of touch inputs, e.g., by verifying each input detected by the capacitive sensing mat 38) with at least one object(44, 50, 162 or 182)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) on the touch sensitive surface(38)(FIGs. 16, 29; ¶¶0080, 0100);
and a processor (FIGs. 16, 29; ¶¶0057-0058, 0085 – Figs. 16 and 29 inherently include a processor, such as Fig. 1’s CPU 12 that executes operating system 18, to coordinate the operations of input device 10) to: map the at least one object(44, 50,  to a location on the touch sensitive surface(38)(FIGs. 16, 29; ¶¶0062, 0065, 0067-0068, 0070-0072, 0076-0077, 0080, 0097, 0100-0102 – processor maps at least one real or virtual object to the capacitive touch sensing mat 38 to allow a user to: (i) interact with a projected visual image such as a typing on a virtual keyboard via the user’s fingers, or (ii) manipulate a real object such as a token, a pen or a real keyboard.); objects(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) on the touch sensitive surface(38)(FIGs. 16, 29; ¶¶0080, 0100) were detected (¶0080, especially – “Camera 46 captures images during the time periods at which structured light is emitted to detect…a change in the disposition of objects at desktop 56”); and assign an input action to the at least one object (¶¶0073, 0097, 0100-0101, 0103, 0106 - processor assigns an input action to the object such as: (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input), wherein the touch sensitive surface(38)(FIGs. 16, 29; ¶¶0076, detects input when the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0067-0068, 0076-0077, 0080, 0100, 0107) is touched (¶¶0059, 0062, 0076, 0080, 0100-0101, 0103-0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Ancona to include: 
(i) other embodiments of Ancona’s teaching of and a camera to scan the touch sensitive surface with at least one object on the touch sensitive surface to provide an input device that verifies inputs made to the capacitive mat (see e.g., ¶0076); 
(ii) other embodiments of Ancona’s teaching of and a processor to: map the at least one object to a location on the touch sensitive surface to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106 - (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger enters different keys based on typing location; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input); 
(iii) other embodiments of Ancona’s teaching of objects on the touch sensitive surface were detected to provide an input device that can provide inputs that differ 
(iv) other embodiments of Ancona’s teaching of and assign an input action to the at least one object to provide an input device that can provide inputs that differ (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106 - (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger enters different keys based on typing location; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input); 
and (v) other embodiments of Ancona’s teaching of wherein the touch sensitive surface detects input when the at least one object is touched to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106 - (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger enters different keys based on typing location; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button 

    PNG
    media_image4.png
    3530
    3320
    media_image4.png
    Greyscale
        
    PNG
    media_image5.png
    3567
    3245
    media_image5.png
    Greyscale

Morris discloses display an indication of which objects on the touch sensitive surface were detected (FIGs. 7-8: 260; ¶¶0086-0087, 0089, especially – “The mobile devices could be physically on the LF touch screen or they could be virtual mobile devices, if the devices have been removed and their outlines or virtual images remain as described above.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona with Morris to provide an input device that: (i) provides visual feedback to users that objects were detected by the input device and thus may be manipulated to interact with the input device; and (ii) to provide users each with the option of interacting with an the input device by manipulating a virtual object as a proxy for the real object (see e.g., FIG. 10; ¶0089).
The embodiments of Ancona and Morris teach project an indication of which objects on the touch sensitive surface were detected (The embodiments of Ancona: FIG. 1: 36, 38; FIGs. 14, 16, 29, 30a, 30b, 30G, 30H: 38, 44, 50, 82, 162; ¶¶0058-0059, 0076-0077, 0080, 0100, 0107; Morris: FIGs. 7-8: 260; ¶¶0086-0087, 0089).
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2018/0121076 A1 to Hamada et al. (“Hamada”).
As to claim 2, the cited embodiments of Ancona and Morris teach further comprising a projector(The embodiment of Ancona: FIG. 1: 36; ¶¶0058-0059) and wherein the projector projects an image onto the touch sensitive surface (The embodiment of Ancona: FIG. 1: 36, 38; ¶¶0058-0059; Morris: FIGs. 7-8: 260; ¶¶0086-0087, 0089), indication of a position of the at least one object (The embodiment of Ancona: FIG. 1: 50; ¶0058, especially – “passive input devices, such as totems 50”; The another embodiment of Ancona: FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107: 38, 44, 50, 162, 182 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard} or a real object {e.g., totem or a physical keyboard}).
The motivation to combine the another embodiment of Ancona is set forth above for claim 1.
Morris discloses drawing a circle around the at least one object to facilitate indication of a position of the at least one object (¶0053).
Before the effective filing date of the claimed invention it would have been  Ancona and Morris with Morris’ further teachings to provide an input device that more quickly can determine where a user’s phone is located as a pre-requisite before allowing the phone to interact with the input device.
The cited embodiments of Ancona and Morris do not expressly disclose and wherein the projector projects a number of tools onto the touch sensitive surface, which tools are to facilitate indication of a position of the at least one object.
Hamada discloses and wherein the display(FIG. 1: 14; ¶0039) displays a number of tools(211 or 213)(FIG. 3; ¶¶0056, 0058, 0083) onto the touch sensitive surface(14)(FIG. 1; ¶0037), which tools(211 or 213)(FIG. 3; ¶¶0056, 0058, 0083) are to facilitate drawing a shape (FIG. 3: 211 or 213; ¶¶0056, 0058, 0083).

    PNG
    media_image6.png
    4047
    3416
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona and Morris with Hamada to provide an input device that aids a user with drawing an outline of an object.
The cited embodiments of Ancona, Morris and Hamada teach and wherein the projector projects a number of tools onto the touch sensitive surface (The embodiment of Ancona: FIG. 1: 36, 38; ¶¶0058-0059; Morris: FIGs. 7-8: 260; ¶¶0086-0087, 0089; Hamada: FIGs. 1, 3: 14, 211, 213; ¶¶0039, 0056, 0058, 0083), which tools are to facilitate indication of a position of the at least one object (Morris: ¶0053; Hamada: FIG. 3: 211 or 213; ¶¶0056, 0058, 0083).
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”) as applied above to claim 1, in view of International Patent Pub. No. WO 2015/016864 A1 to Short. 
As to claim 6, the cited embodiments of Ancona and Morris not expressly disclose wherein the input device further comprises a processor to receive the created image of the touch sensitive surface comprising the at least one object and differentiates an image of the at least one object from an image of the touch sensitive surface.
Short discloses wherein the input device(100)(Figs. 1-3 and 6-7; ¶¶0003-0005, 0008-0009, 0013, 0017, 0025-0026, 0029, 0034) further comprises a processor(250)(FIG. 7; ¶0030) to receive the created image of the touch sensitive surface(202)(FIG. 4; ¶¶0017, 0030) comprising the at least one object(40)(FIG. 6; ¶0030) and differentiates an image of the at least one object(40) from an image of the touch sensitive surface(202)(FIG. 6; ¶0030).
 Ancona with Short to provide an input device that correctly detects an object.
12.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”) in view of International Patent Pub. No. WO 2013/019217 A1 to Short. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 7, an embodiment of Ancona discloses an input device(10)(FIG. 1; ¶¶0057-0058), comprising:
a touch sensitive device(38)(FIG. 1; ¶¶0058-0059 – capacitive touch
sensing mat 38 may have images projected onto it via a projector 36).
The embodiment of Ancona does not expressly disclose a method of creating an input device, comprising:
capturing an image of at least one object on a surface of a touch sensitive device;
projecting an autodetection indicator around each object on the surface which has been detected;
	projecting the image of the at least one object on the surface of the touch sensitive device;
	receiving user actuated input at the at least one object;
mapping the received user actuated input from the at least one object to the surface of the touch sensitive device; and
	receiving instructions to assign an action to the at least one object.
The other embodiments of Ancona disclose a method of creating an input device(10)(FIG. 29; ¶¶0073, 0097, 0100-0101, 0103, 0106 - Figs. 16 and 29 inherently include a processor, such as Fig. 1’s CPU 12 that executes operating system 18, to coordinate the operations of input device 10, including assigning an input action to the object such as: (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input), comprising:
capturing an image (0062, 0070-0071, 0074-0075, 0077, 0080, 0084, 0087, 0100, 0107-0109) of at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) on a surface of a touch sensitive device(38)(FIGs. 16, 29; ¶¶0080, 0100);
each object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) on the surface(38)(FIGs. 16, 29; ¶¶0080, 0100) which has been detected(¶0080, especially – “Camera 46 captures images during the time periods at which structured light is emitted to detect…a change in the disposition of objects at desktop 56”);
	receiving user actuated input at the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0067-0068, 0076-0077, 0080, 0100, 0107);
mapping the received user actuated input from the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) to the surface of the touch sensitive device(38)(FIGs. 16, 29; ¶¶0062, 0065, 0067-0068, 0070-0072, 0076-0077, 0080, 0097, 0100-0102 – processor maps at least one real or virtual object to the capacitive touch sensing mat 38 to allow a user to: (i) interact ; and
	receiving instructions to assign an action to the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0073, 0097, 0100-0101, 0103, 0106 - processor assigns an input action to the object such as: (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Ancona to include: 
(i) other embodiments of Ancona’s teaching of a method of creating an input device to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106); 
(ii) other embodiments of Ancona’s teaching of capturing an image of at least one object on a surface of a touch sensitive device to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106); 
Ancona’s teaching of each object on the surface which has been detected to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106); 
(iv) other embodiments of Ancona’s teaching of receiving user actuated input at the at least one object to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106); 
(v) other embodiments of Ancona’s teaching of mapping the received user actuated input from the at least one object to the surface of the touch sensitive device to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106); 
and (vi) other embodiments of Ancona’s teaching of and receiving instructions to assign an action to the at least one object to provide an input device that can provide inputs that differ (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Morris discloses displaying an autodetection indicator around each object on the surface which has been detected (FIGs. 7-8: 260; ¶¶0086-0087, 0089, especially – “The mobile devices could be physically on the LF touch screen or they could be virtual mobile devices, if the devices have been removed and their outlines or virtual images remain as described above.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona with Morris to provide an input device that: (i) provides visual feedback to users that objects were detected by the input device and thus may be manipulated to interact with the input device; and (ii) to provide users each with the option of interacting with an the input device by manipulating a virtual object as a proxy for the real object (see e.g., FIG. 10; ¶0089).
The embodiments of Ancona and Morris teach projecting an autodetection indicator around each object on the surface which has been detected (The embodiments of Ancona: FIG. 1: 36, 38; ¶¶0058-0059, 0080; Morris: FIGs. 7-8: 260; ¶¶0086-0087, 0089).
Short discloses projecting the image of the at least one object on the surface of the touch sensitive device.
Short discloses projecting the image(22)(FIG. 1B; ¶¶0014-0016) of the at least one object(20)(FIGs. 1A-1B; ¶¶0014-0015) on the surface of the touch sensitive device(24, 25)(FIGs. 1A-1B; ¶0016).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona and Morris with Short to provide an input device that can display detailed proxy images to aid in differentiating between the different virtual images of the objects.  


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
              
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

As to claim 8, other embodiments of Ancona teach further comprising receiving instructions to assign a plurality of assigned actions(QWERTY key inputs)(¶0107 – totem controller receives instructions to assign QWERTY key inputs corresponding to respective keys having unique identifying characteristics) associated with a plurality of objects(keys 356)(FIGs. 30H, 30I; ¶0107) as a profile (¶0107 – profile of QWERTY key inputs corresponding to respective keys having unique identifying characteristics).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short to include the other embodiments of Ancona’s further teachings to provide an input device that can provide inputs that differ (e.g., different typed letters) based on the location of objects manipulated by a user on the touch sensitive surface.

	As to claim 9, the other embodiments of Ancona teach wherein receiving user actuated input from the touch sensitive device at a location of the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080,  occurs after the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) has been identified as an object to have an action assigned thereto (¶¶0073, 0097, 0100-0101, 0103, 0106 - Figs. 16 and 29 inherently include a processor, such as Fig. 1’s CPU 12 that executes operating system 18, to coordinate the operations of input device 10 including assigning an input action to the object, which is then subsequently carried out such as: (i) a pen may draw and continue to draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted and continue to be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when projected keyboard keys are touched by a user’s finger(s); (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing one or more times a push button {FIG. 30E: 342} results in an input).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short to include the other embodiments of Ancona’s further teachings to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 

	As to claim 10, Short discloses further comprising displaying a tool bar(27)(Figs. 1A, 1B; ¶0016) on the surface of the touch sensitive device(25)(Figs. 1A, 1B; ¶0016) using a projector(16)(Figs. 1A, 1B; ¶0018).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short to include Short’s further teachings to provide an input device having controls for scanning and deskewing an image of a real object (Figs. 1A, 1B, especially – “share”, “capture”, “clear” and “deskew”, ¶0016).

As to claim 17, Morris discloses further comprising displaying on the touch sensitive device (210, 240)(FIGs. 7, 12; ¶¶0038, 0086), an outline(260)(FIG. 7; ¶0086) of the at least one object(300)(FIGs. 4, 7; ¶¶0084, 0086).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona, Morris and Short with Morris’ further teachings to provide an input device that allows for an action to be performed (e.g., paying a bill) with the outline of the at least one object acting as a proxy for the real object so that the real object need not remain on the touch sensitive surface (see e.g., FIGs. 8, 10; ¶¶0087, 0089).
Short discloses further comprising projecting on the touch sensitive device(24, 25)(FIGs. 1A-1B; ¶¶0015-0016), an outline of the at least one object(20)(FIGs. 1A-1B; ¶¶0014-0015 – FIGs. 1A-1B depict an outline of object 22 above the toolbar 27).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short to include Short’s further teachings to provide an input device that can display detailed proxy images to aid in differentiating between the different virtual images of the objects.  

As to claim 18, Morris discloses wherein the outline(260)(FIG. 7; ¶0086) of the at least one object(300)(FIGs. 4, 7; ¶¶0084, 0086) is projected around the at least one object(300)(FIGs. 4, 7; ¶¶0084, 0086) positioned on the surface of the touch sensitive device(210, 240)(FIGs. 7, 12; ¶¶0038, 0086).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona, Morris and Short with Morris’ further teachings to provide an input device that allows for an action to be performed (e.g., paying a bill) with the outline of the at least one object acting as a proxy for the real object so that the real object need not remain 

As to claim 19, the other embodiments of Ancona teach further providing an indication (see e.g., ¶0076 – the indication of the at least one object being detected within the camera is indicated by it being detected and/or it verifying an input detected by the capacitive mat) that the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) has been detected within the image (0062, 0070-0071, 0074-0075, 0077, 0080, 0084, 0087, 0100, 0107-0109) of the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) captured by a camera (0062, 0070-0071, 0074-0075, 0077, 0080, 0084, 0087, 0100, 0107-0109).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona, Morris and Short with the other embodiments of Ancona’s further teachings to provide an input device that verifies inputs made to the capacitive mat (see e.g., ¶0076).
13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”), in view of U.S. Patent Pub. No. 2018/0121076 A1 to Hamada et al. (“Hamada”) as applied to claim 2  U.S. Patent Pub. No. 2014/0325435 A1 to Jung et al. (“Jung”). 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to claim 3, Hamada discloses wherein the number of tools comprise a drawing tool(213)(FIG. 3; ¶¶0055, 0058, 0083) to draw an outline of the object on the touch sensitive surface(14)(FIG. 1; ¶0037).
The motivation to combine Hamada is set forth above for claim 2.
Ancona and Morris do not expressly disclose wherein the number of tools comprise an object assignment tool to assign the at least one object an action, a drawing tool to draw an outline of the object on the touch sensitive surface, and a menu button to select at least one action therefrom and to assign the selected action to the at least one object.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

As to claim 3, Jung discloses wherein the number of tools(FIG. 8: 810, 820, 830; FIG. 11: 1220-1223, 1230; ¶¶0134-0138, 0160-0162) comprise an object assignment tool(1222) to assign the at least one object(1210) an action(Function1)(FIG. 12; ¶¶0159-0162), and a menu button(1220) to select at least one action(APP1 OR APP2 OR Function1 OR Function2 OR Menu1 OR Menu2) therefrom and to assign the selected action(APP1 OR APP2 OR Function1 OR Function2 OR Menu1 OR Menu2) to the at least one object(1210)(FIG. 12; 0159-0162); and a drawing an outline of the object(1210) on the touch sensitive surface(1200)(FIGs. 12, 45: TOUCH SCREEN; ¶¶0078, 0159-0161, 0309).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ancona, Morris and Hamada Jung to provide an input device having objects the functions of which may be set by a user (see e.g., ¶0162).
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”) in view of International Patent Pub. No. WO 2013/019217 A1 to Short as applied to claim 10 above, in view of U.S. Patent Pub. No. 2010/0259633 A1 to KII.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

As to claim 11, Morris discloses further comprising receiving user identification input from the touch sensitive device(210, 240)(FIGs. 5, 12; ¶¶0054, 0086) indicating an outline of an object(300)(FIG. 5; ¶¶0054, 0084) to have an action assigned thereto (FIG. 5; ¶¶0054-0055, 0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short with Morris’ further teachings to provide an input device that allows a user to pay a bill without a user having to remove a credit card from his/her wallet.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

KII discloses an undetected object(52d)(FIG. 10B; ¶¶0123-0125).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ancona, Morris and Short with KII to provide a user with feedback that one of multiple objects has failed to be scanned so that a user may designate its location by outlining it.
15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”) in view of International Patent Pub. No. WO 2013/019217 A1 to Short as applied to claim 7 above, in view of U.S. Patent Pub. No. 2017/0018120 A1 to Li et al. (“Li”).
As to claim 16, Short discloses wherein the image(22)(FIG. 1B; ¶¶0014-0015) of the at least one object(20)(FIGs. 1A-1B; ¶¶0014-0015) is projected (FIGs. 1A-1B: 16; ¶0014).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short to include Short’s further teachings to provide an input device that can display detailed proxy images to aid in differentiating between the different virtual 
Ancona, Morris and Short do not expressly disclose wherein the image of the at least one object is projected over the at least one object.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Li discloses wherein the image of the at least one object(220) is projected over the at least one object(230)(FIG. 2; ¶0054).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short with Li to provide an input device that allows a user to correct for any misalignment of the displayed image of the least one object.
16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”) in view of U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”), in view of U.S. Patent Pub. No. 2018/0121076 A1 to Hamada et al. (“Hamada”) in view of U.S. Patent Pub. No. 2014/0325435 A1 to Jung et al. (“Jung”) as applied to claim 3 above, in view of U.S. Patent No. 9,064,246 B1 to Anderson et al. (“Anderson”).
	As to claim 4, Morris discloses wherein a menu(Credit Card1, Credit Card2, Debit Card)(FIG. 5; ¶0084) displays a number of suggested actions assignable to the at least one object(300)(FIG. 5; ¶¶0077-0078, 0084 – an action is paying a bill using a selected credit or debit card that corresponds to the object 300).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona, Morris and Short with Morris’ further teachings to provide an input device that allows a user to pay a bill without a user having to remove a credit card from his/her wallet.
	The embodiments of Ancona, Morris, Short and Hamada do not expressly disclose a number of suggested actions assignable to the at least one object wherein are based on a software application to be run on a computing device associated with the input device.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

	Anderson discloses a number of suggested actions(previously registered  assignable to the at least one object(150)(FIG. 1; col 5, ln 12-20) wherein are based on a software application(120) to be run on a computing device(111)(FIG. 1; col 5, ln 3-6).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris, Short and Hamada with Anderson to provide an input device that allows a user to make payments without having to be verified by enter his/her id and password (see e.g., col 5, ln 53-60).
Potential Allowable Subject Matter
17.	If the above-stated claim objections to claims 13-15 and 20-22 are overcome and the rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome, then these claims would be allowed.
Reasons for Allowance
18.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

claim 13 identifies the distinct features: “wherein the processor(Fig. 3: 305) receives an image of at least one object positioned on the touch sensitive mat(Fig. 3: 315) and derives positional data of the at least one object via iterative prompts for the user to touch the at least one object(¶0034)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0313820 A1 to Ancona et al. (“Ancona”), U.S. Patent Pub. No. 2016/0320920 A1 to Morris et al. (“Morris”), International Patent Pub. No. WO 2013/019217 A1 to Short and U.S. Patent Pub. No. 2014/0325435 A1 to Jung et al. (“Jung”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 13, an embodiment of Ancona discloses a computing device (10 and at least one of the following: a network port, a disk drive, a mouse)(FIG. 1; ¶¶0056-0058), comprising: 
a processor(12, 12 and 22, or 32)(FIG. 1; ¶¶0057-0058 – CPU 12 executes operating system 18 to coordinate the operations of input device 10 including running applications 20 that present information to an end user.  Chipset 22 includes or interfaces with graphics system 26 to process visual information to be displayed.  User interface engine 32 manages inputs and outputs from other types of devices such as a mouse 42); and
	an input device(10)(FIG. 1; ¶¶0057-0058), comprising:
a touch sensitive mat(38)(FIG. 1; ¶¶0058-0059 – capacitive touch
sensing mat 38 may have images projected onto it via a projector 36);
		a camera(46)(FIG. 1; ¶0058) to capture an image (¶0058); and
		a projector(36) to project (FIG. 1; ¶0058), onto the touch sensitive mat (38)(FIG. 1; ¶0059): an image (¶0059).		
	The embodiment of Ancona does not expressly disclose a camera to capture an image of at least one object positioned on the touch sensitive mat; and
		a projector to project, onto the touch sensitive mat:
			the image of the at least one object positioned on the touch sensitive mat;
			an autodetection indicator around each object on the touch sensitive mat which has been detected; and
			a menu of suggested actions to assign to the at least one object; 
wherein the processor receives an image of at least one object positioned on the touch sensitive mat and derives positional data of the at least one object via iterative prompts for the user to touch the at least one object;
	wherein the processor receives an indication of an action to be assigned to the at least one object; and
	wherein the touch sensitive mat detects input when the at least one object is touched.
The other embodiments of Ancona disclose a camera(46)(FIGs. 16, 29; ¶¶0076-0077, 0079-0080, 0100 – camera {FIGs. 16, 29: 46} can capture an image of at least one object on the touch sensitive mat {FIGs. 16, 29: 38} to detect inputs or to verify inputs detected by the touch sensitive mat {FIGs. 16, 29: 38}) to capture an image of at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) positioned on the touch sensitive mat(38)(FIGs. 16, 29; ¶¶0080, 0100); and
	each object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0076-0077, 0080, 0100, 0107 – at least one object on the capacitive sensing mat 38 may include: a projected object {e.g., a virtual keyboard}, a real object {e.g., totem or a physical keyboard}) on the touch sensitive mat(38)(FIGs. 16, 29; ¶¶0080, 0100) which has been detected (¶0080, especially – “Camera 46 captures images during the time periods at which structured light is emitted to detect…a change in the disposition of objects at desktop 56”); 
wherein the processor receives an image (0062, 0070-0071, 0074-0075, 0077, 0080, 0084, 0087, 0100, 0107-0109 - Figs. 16 and 29 inherently include a processor, such as Fig. 1’s CPU 12 that executes operating system 18, to coordinate the operations of input device 10, including receiving an image) of at least one object(user’s fingers, physical item and/or virtual item) positioned on the touch sensitive mat(38)(FIG. 5; ¶¶0065, 0067, 0069-0071) and derives positional data of the at least one object(user’s fingers, physical item and/or virtual item)(¶¶0065, 0067, 0069-0071);
	wherein the processor(FIG. 16; ¶¶0057-0058, 0085 – Fig. 16 inherently include a processor, such as Fig. 1’s CPU 12 that executes operating system 18, to coordinate  receives an indication of an action to be assigned to the at least one object(user’s fingers, physical item and/or virtual item)(¶¶0073, 0097, 0100-0101, 0103, 0106 - processor assigns an input action to the object such as: (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input); and
	wherein the touch sensitive mat(38)(FIGs. 16, 29; ¶¶0076, 0079, 0102, 0107) detects input when the at least one object(44, 50, 82 or 162)(FIGs. 14, 16, 29, 30a, 30b, 30G, 30H; ¶¶0067-0068, 0076-0077, 0080, 0100, 0107) is touched (¶¶0059, 0062, 0076, 0080, 0100-0101, 0103-0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Ancona to include: 
(i) other embodiments of Ancona’s teaching of a camera to capture an image of at least one object positioned on the touch sensitive mat to provide an input device that verifies inputs made to the capacitive mat (see e.g., ¶0076);
(ii) other embodiments of Ancona’s teaching of each object on the touch sensitive mat which has been detected to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch 
(iii) other embodiments of Ancona’s teaching of wherein the processor receives an image of at least one object positioned on the touch sensitive mat and derives positional data of the at least one object to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106 - (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger enters different keys based on typing location; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input); 
(iv) other embodiments of Ancona’s teaching of wherein the processor receives an indication of an action to be assigned to the at least one object to provide an input device that can provide inputs that differ (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106 - (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger enters different keys based on typing location; (v) pressing on a totem 
and (v) other embodiments of Ancona’s teaching of and wherein the touch sensitive mat detects input when the at least one object is touched to provide an input device that can provide inputs that differ based on the location of an object manipulated by a user on the touch sensitive surface (see e.g., ¶¶0073, 0097, 0100-0101, 0103, 0106 - (i) a pen may draw on the capacitive touch sensing mat {FIG. 27} to control a cursor being displayed on a screen {FIG. 27}; (ii) joystick inputs may be made by pressing on different portions of a totem; (iii) an audio volume setting may be adjusted by rotating the totem with the volume setting indicator displayed next to or around the totem {FIGs. 29, 30F}); (iv) typing when a projected keyboard key is touched by a user’s finger enters different keys based on typing location; (v) pressing on a totem with different levels of pressure to provide different inputs; or (vi) pressing a push button {FIG. 30E: 342} results in an input).
Morris discloses a display to display an autodetection indicator around each object on the touch sensitive surface(260) which has been detected (FIGs. 7-8: 260; ¶¶0086-0087, 0089, especially – “The mobile devices could be physically on the LF touch screen or they could be virtual mobile devices, if the devices have been removed and their outlines or virtual images remain as described above.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Ancona with Morris to provide a computing device that: (i) provides visual feedback to users that objects were detected by the input device and thus may be manipulated to 
The embodiments of Ancona and Morris teach a projector to project, onto the touch sensitive mat: an autodetection indicator around each object on the touch sensitive mat which has been detected (The embodiments of Ancona: FIG. 1: 36, 38; ¶¶0058-0059, 0080; Morris: FIGs. 7-8: 260; ¶¶0086-0087, 0089).
	Short discloses a projector(16)(FIGs. 1A-1B; ¶0014) to project, onto the touch sensitive mat(24, 25)(FIGs. 1A-1B: 16; ¶0016): the image(22)(FIG. 1B; ¶¶0014-0016) of the at least one object(20)(FIGs. 1A-1B; ¶¶0014-0015) positioned on the touch sensitive mat(24, 25)(FIGs. 1A-1B; ¶0016).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona and Morris with Short to provide a computing device that can display detailed proxy images to aid in differentiating between the different virtual images of the objects.  

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	Jung discloses and a menu of suggested actions(1222)(FIG. 12; ¶0162) to assign to the at least one object(1210)(FIG. 12; ¶0162).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Ancona, Morris and Short with Jung to provide a computing device that provides control operations for objects that are set/customized by a user (see e.g., ¶0162).
Ancona, Morris, Short and Jung do not teach wherein the processor receives an image of at least one object positioned on the touch sensitive mat and derives positional data of the at least one object via iterative prompts for the user to touch the at least one object, as claimed.
Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KIRK W HERMANN/Examiner, Art Unit 2692